DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  the claim depends on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas et al. (US 2015/0252768 A1).
Regarding claim 1, Lucas discloses a high pressure fuel pump (3) in which a pumping plunger (8) is driven by a cam (9) follower in contact with a profile of a rotating cam, the 
an inlet metering valve (5) arranged to control a quantity of fuel delivered to the pumping chamber (10) during retracting motion of the pumping plunger (8), said inlet metering valve including:
a metering valve member (see arrow on valve 5) movable between a closed position preventing fuel flow into the pumping chamber (10) and an open position allowing fuel to fill the pumping chamber (10), movement of said metering valve member from said closed position to said open position defining a variable flow area that increases as said metering valve member moves from said closed position toward said open position;
an actuator piston (19, paragraph [0016]) in an actuator bore exposed to pressure in said common rail, said actuator piston (19) biased (spring) toward a first position corresponding to low pressure in said common rail (16) and movable toward a second position corresponding to maximum pressure in said common rail (16), said actuator piston including a valve stop (end of stroke) that determines a metering position of said metering valve member (5); wherein said metering valve member opens during retracting motion of said pumping plunger (8) to a metering position in contact with said valve stop, said metering position defining a variable flow area which is a function of the pressure in the common rail (16) communicated to the actuator bore; see figure 1 and 6.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, wherein said metering valve member (5) is biased toward said closed position by an inlet metering check valve spring (see spring between pressure regulator 13 and inlet metering valve 5; figure 1) compressed between said metering valve member and said actuator piston.
Regarding claim 3, wherein said actuator piston (19) is biased toward said first position by an actuator spring (see figure 1) compressed between an interior shoulder of said 
Regarding claim 4, wherein said actuator piston includes an actuator valve (13), and said actuator bore includes an actuator valve seat (see figure 1), said actuator valve seated against said actuator valve seat when said actuator piston (19) is in said first position to prevent fuel flow from said common rail (16) past said actuator piston.
Regarding claim 5, wherein said pump (3) includes a pump body defining said pumping chamber (10), said pump outlet passage (14) and an actuator passage (through orifice 18) connecting said pump outlet passage (14) to said actuator bore (13).
Regarding claim 6, wherein said metering valve member controls fuel flow between a pump inlet and a metering passage leading into said pumping chamber, said metering valve member is biased toward said closed position by an inlet metering check valve spring, said metering valve member moving away from said closed position only when fuel pressure in said pump inlet is greater than fuel pressure in said metering passage, thereby acting as a pump inlet check valve.
Regarding claim 8, Lucas discloses a method of controlling the quantity of fuel delivered to a pumping chamber (10) of a high pressure fuel pump in which a pumping plunger (8) is driven by a cam follower in contact with a profile of a rotating cam (9), the pumping plunger reciprocating axially in the pumping chamber between a retracting motion during which fuel is delivered to the pumping chamber (10) and a pumping motion 
Regarding claim 9, comprising: biasing (see spring in figure 1) said metering valve member (see annotated figure above) toward said closed position with an inlet metering check valve spring compressed between said metering valve member and said actuator piston.
Regarding claim 10, comprising: providing a pump body defining said pumping chamber (10) and said pump outlet passage (14) extending from said pumping chamber (10);
defining an actuator bore within said pump body and defining an actuator passage (passage through orifice 18)  extending between said pump outlet passage (14) and said actuator bore (13), said actuator passage applying fuel pressure in said pump outlet passage (14) to a first end of said actuator piston, said pump outlet fuel pressure opposing the bias applied to said actuator piston (19) to move said actuator piston away from said first position to a position that is a function of pressure in said pump outlet passage (14) during retracting motion of the pumping plunger.
Regarding claim 12, the method further comprising: defining an actuator valve seat (not numbered) in said actuator bore (13) between said actuator passage and said actuator piston(19); and providing an actuator valve (13) on said actuator piston (19), wherein said actuator valve seats against said actuator valve seat to prevent fuel flow past said actuator piston when said actuator piston is in said first position.
Regarding claim 13, comprising: selecting said actuator spring (actuator 13 above) to have a bias moving said actuator valve into contact with said actuator valve seat when fuel pressure in said actuator passage falls to a minimum fuel pressure.

Regarding claim 16, the method comprising: defining an actuator bore (13) in which said actuator piston (19) moves in response to fuel pressure in said actuator passage; and
providing a pump inlet check valve (7) between said metering passage (see annotated figure above) and said pumping chamber (10), said pump inlet check valve (7) closing when fuel pressure in said pumping chamber (10) is greater than fuel pressure in said metering passage (see annotated figure above), closure of said inlet check valve (7) stopping fuel flow into said pumping chamber. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US 2015/0252768 A1) in view of Kokotovic et al. (US 2011/0000463 A1).
Regarding claim 7, Lucas discloses all the limitations as applied to claims 1-6, 8-10, 12-13 and 15-16 above, but is silent as to inlet metering check valve.
Kokotovic discloses a direct injection fuel system comprising a mechanical fuel pressure regulator. The fuel system includes a delivery check valve (106) upstream of an intake valve (120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kokotovic by adding a delivery check valve to facilitate on direction flow from the low-pressure region to the high-pressure region and prevent back flow.

Regarding claim 11,  the method comprising: biasing said metering valve member (see annotated figure above)  toward said closed position with an inlet metering check valve spring  (106) compressed between said metering valve member (5) and said actuator piston; biasing said actuator piston toward said first with an actuator spring compressed between an inside surface of said actuator bore (13) and said actuator piston (19); and selecting said actuator spring to generate an actuator piston bias force, and selecting said inlet metering check valve spring (106) to generate an inlet metering check valve bias force, said actuator spring bias force greater than said inlet metering check valve bias force, wherein said metering valve member (see annotated figure) opens when fuel pressure in said pump inlet is greater than fuel pressure in said metering passage and movement of said actuator piston is substantially unaffected by the bias force of the inlet metering check valve spring.
Regarding claim 14, comprising: biasing said metering valve member (see annotated figure above) toward said closed position with an inlet metering check valve spring (106) selected so that said inlet metering valve member (106) opens when fuel pressure in said pump inlet is greater than fuel pressure in said metering passage, allowing said metering valve member to function as a pump inlet check valve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose a fuel system having a mechanical fuel pressure regulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747